Dismissed and Memorandum Opinion filed December 15, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00472-CV
                                   ____________

                        MICHAEL THIBODEAUX, Appellant

                                           V.

       JONATHAN R. CAMPBELL AND PRESTON J. JULIAN, Appellees


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 980917


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed April 20, 2011. The clerk’s record was
filed June 13, 2011. The reporter’s record was filed June 23, 2011. Appellant’s brief was
originally due July 25, 2011. Appellant was granted two extensions of time to file his
brief until October 17, 2011. No brief was filed.

      On November 8, 2011, this court issued an order stating that unless appellant filed a
brief, and a motion reasonably explaining why the brief was late, on or before November
28, 2011, the court would dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b). Appellant filed no brief or other response.
      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.




                                            2